SEPARATORS FOR FLAT PLATE BATTERIES, IMPROVED BATTERIES, AND RELATED METHODS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/6/2020, 8/10/2020, and 9/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, claims 1-4, 6, 7, 12, and 15-17 in the reply filed on 2/4/2022 is acknowledged.  The traversal is on the ground(s) that “the claims together would not constitute an undue burden on the Office.  This is not found persuasive because the Applicant has not provided an explanation as to why there would not be an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lateral edges” and “outer ribs have a greater width and height than a width and height of the inner ribs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The subject matter of claims 1 and 5 disclose that the outer ribs are larger than the inner ribs. The drawings make it impossible to see such things. The subject matter of claims 1, 5, 8, and 13 disclose the directions in which the ribs run. It is impossible to see the directions in which 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the Applicant discloses that the outer ribs are larger than the inner ribs. As disclosed above under the Drawing objections, this limitation is impossible to see in the drawings. How are they larger? Are they longer or wider? Are the heights different?
The subject matter of claim 1 discloses the directions in which the ribs run. It is impossible to see the directions in which direction the outer and inner ribs run in relation to each other. It is only possible to see the outer ribs but one cannot see the inner ribs and both are labelled the same. 
Regarding claims 1 and 12, the Applicant discloses the bottom edge has one or more openings or slits. While the Applicant has labelled the slits as element 106 in figure 1A, it is impossible to see how this area is a slit or an opening.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15-17 depend on a “claim 0”. There is no claim numbered as 0.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner assumes they are dependent on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2011/0091761 A1).
Regarding claims 12 and 15, Miller et al. teach a battery separator for a lead acid battery (Abstract) comprising:
a porous sheet (Abstract) having a bottom edge and joined lateral edges that form a pocket or envelope having an outer surface and an inner surface (Paragraph 0033 and figure 5 show the separator, element 14, having a U shape which would comprise a bottom edge and lateral edges to form a pocket.);
wherein the bottom edge has one or more openings or slits (Paragraph 0080 disclose the separator can comprise fissures or openings.); and wherein the separator contains at least one surfactant (Paragraph 0032 discloses the use of a wetting agent.).

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Figure 12 of Miller.

Regarding claim 17, Miller discloses a flat-plate lead acid battery, a flat-plate cycling battery, a flat-plate deep cycling battery, a flat-plate inverter battery, a flat-plate UPS battery, a flat-plate home UPS battery, a flat-plate long cycle life battery, a stationary battery, a deep cycle stationary, traction, inverter, or fork lift battery, a flooded battery, a UPS, ESS, or BESS battery or cell, a flat-plate cell, a flat-plate UPS, ESS, or BESS cell, or combinations thereof comprising the separator of claim 12. (Paragraph 0031 of Miller discloses a flooded lead acid.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0091761 A1).
Regarding claims 1 and 6, Miller et al. teach a battery separator for a lead acid battery (Abstract and paragraph 0031 disclose a flooded lead acid battery.) such as a flat plate battery (Paragraph 0032) comprising:
a porous sheet (Abstract) having a bottom edge and joined lateral edges that form a pocket or envelope having an outer surface and an inner surface (Paragraph 0033 and figure 5 show the separator, element 14, having a U shape which would comprise a folded bottom edge and lateral edges to form a pocket.)
wherein the bottom edge has one or more openings or slits (Paragraph 0080 disclose the separator can comprise fissures or openings.);

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Figure 12 of Miller.

wherein the outer ribs run parallel to the lateral edges and inner ribs run parallel to or perpendicular to the lateral edges (Fig. 4 discloses the positive electrode side of the separator, element 58, comprises longitudinally extending major ribs, element 56. Further, fig 4 discloses the negative electrode side of the separator, element 54, has ribs also extending in the same direction, element 52.)
Miller does not teach wherein the outer ribs have a greater width and height than a width and height of the inner ribs however this is merely an example of aesthetic design change MPEP 2144.01 I In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 2, Miller et al. teach the battery separator according claim 1, wherein the separator contains at least one surfactant (Paragraph 0032 discloses the use of a wetting agent.)
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0091761 A1) as applied to claims 1 and 12, and further in view of Rose et al. (US 5,001,025).
Regarding claims 7 and 16, Miller et al. teach the separator of a lead acid battery of claims 1 and 12, however they do not teach that it is in a flat plate lead acid battery.
Rose et al. teach the use of a porous separator in a flat lead acid battery (Column 1, lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the separator of Miller to be used in a flat lead acid battery in order to improve power generation.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0091761 A1) as applied to claim 1 and further in view of Whear et al. (US 2012/0070747 A1).
Regarding claims 3 and 4, Miller et al teach the battery separator according to claim 1. However, they do not teach wherein the surfactant is a non-ionic surfactant or wherein the non-ionic surfactant comprises one or more polyol fatty acid esters, polyethoxylated esters, polyethoxylated alcohols, alkyl polysaccharides such as alkyl polyglycosides and blends thereof, amine ethoxylates, sorbitan fatty acid ester ethoxylates, organosilicone based surfactants, ethylene vinyl acetate terpolymers, ethoxylated alkyl aryl phosphate esters or sucrose esters of fatty acids.
Whear et al. teach a lead acid battery comprising a separator (Abstract). Wherein the separator includes surfactants such as a non-ionic surfactant comprising one or more polyol fatty acid esters, polyethoxylated esters, polyethoxylated alcohols, alkyl polysaccharides such as alkyl polyglycosides and blends thereof, amine ethoxylates, sorbitan fatty acid ester ethoxylates (Paragraph 0161 discloses polyoxyethylene glycol sorbitan alkyl esters.), organosilicone based surfactants, ethylene vinyl acetate terpolymers, ethoxylated alkyl aryl phosphate esters or sucrose esters of fatty acids.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the wetting agent of Miller with the surfactant of Whear in order to improve the life of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729